Citation Nr: 1218843	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida





THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating in excess of 30 percent for the service-connected coronary artery disease.  

4.  Entitlement to an increased rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2012.  The record contains a transcript of that hearing.
 
The Board notes that, at his January 2012 hearing, the Veteran noted that he was seeking increased ratings for the service-connected coronary artery disease and PTSD and a total rating based on individual unemployability by reason of service-connected disability.     

While a subsequent rating decision in February 2012 denied the Veteran's claims for increase,  the RO has not provided a Statement of the Case to him as to these matters that fully addresses the favorable action taken in this appeal.  

Hence, the claims for increase are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDING OF FACT

The currently demonstrated bilateral hearing loss and tinnitus are shown as likely as not to be the result of the exposure to excessive noise levels during active service, including while performing active duty in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disabilities manifested by a bilateral sensorineural hearing loss and tinnitus are due to disease or injury that was incurred in active service.   38 U.S.C.A.§§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is fully favorable to the Veteran, a discussion of VCAA is not required at this time.


Merits of the Claim

The Veteran contends that his hearing loss and tinnitus are due to his exposure to loud noise during his period of service.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Veteran reports being exposed to harmful noise levels while serving as a clerk attached to an aviation battalion unit in the Republic of Vietnam.  

The Veteran underwent a VA examination in September 2008 and reported having constant bilateral tinnitus.  He was uncertain as to the onset of his tinnitus, but estimated that, about 15 to 20 years earlier, he remembered noticing he had trouble hearing.  He denied occupational noise exposure after service in his occupation as a car salesman.  The examiner opined that the claimed hearing loss and tinnitus were not caused by or the result of conceded in-service exposure to acoustic trauma.  

As part of his rationale, the VA examiner noted that the Veteran had normal hearing in both ears when tested at the time of his separation from service.  He added that the Veteran had a history of a left eardrum perforation prior to service.  

Further, the VA examiner noted that the Veteran's tinnitus began several years after the end of his military service and that most tinnitus occurred soon (six months to one year) after loud noise exposure.  

The diagnosis was that of tinnitus and bilateral sensorineural hearing loss.  

The Veteran testified at a hearing in January 2012 that he did not have tinnitus prior to entering service.  Furthermore, although he did not remember the exact onset, he recalled that it was "many, many years ago."
 
The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  See Falzone, supra.  

The Veteran's lay statements are found to be credible as they have been consistent over the years and are confirmed by the circumstances of his service, including his duties in service.  

Significantly, the Board finds the lay assertions to be consistent with earlier statements made by the Veteran at the time of his separation examination in March 1967 when he expressly reported having had ear, nose or throat trouble and hearing loss and was noted to have a possible slight hearing loss and slight scarring of the left eardrum.   

Moreover, the Veteran has reliably testified that he did not experience tinnitus prior to the acoustic trauma during his period of military service or have other sources of harmful noise exposure after service.   

To the extent that the recent VA examination did not address fully assess the findings documented at the time of the separation examination in 1967, the medical opinion as to the etiology of the claimed hearing loss and tinnitus is found not to have sufficient probative weight for the purpose of deciding the current appeal.  

However, the VA examination is found to reliably show that the Veteran is suffering from tinnitus and a bilateral sensorineural hearing loss with a documented history of noise exposure beginning during service.   

Based on review of the entire record, and extending great probative value to the Veteran's credible lay assertions of having a hearing loss during service, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus as likely as not are due to the Veteran's exposure to excessive and harmful noise levels during his period of active service.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra.  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.     



ORDER

Service connection for a bilateral sensorineural hearing loss and tinnitus is granted.  


REMAND

As noted, the Veteran recently testified that he disagreed with the initial ratings assigned for the service-connected coronary heart disease and PTSD and was seeking the assignment of a total rating based on individual unemployability by reason of service-connected disability.  

In a December 2010 rating decision, the RO granted service connection and assigned a 30 percent rating for coronary artery disease, effective on May 11, 2010.  

In an August 2011 rating action, the RO assigned an increased rating of 50 percent for the service-connected PTSD, effective on May 11,, 2010.  

Then, in a February 21, 2012 rating action, the RO denied the Veteran's claims for a rating higher than 50 for the service-connected PTSD and for a total rating based on individual unemployability by reason of service-connected disability.  

To the extent that the Veteran has indicated his timely disagreement with these rating decisions, these matters must be addressed in a Supplemental Statement of the Case so that he can perfect an appeal.  

Moreover, given the favorable taken hereinabove, the RO must take all indicated action to readjudicate the claim for total rating based on individual unemployability by reason of service-connected disability.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

After completing all indicated development, the RO should readjudicate the Veteran's claims for increase determined to be on appeal in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  If and only if, the Veteran files a timely Substantive Appeal should these pending matters certified for appellate review.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


